DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 15 and 17-20 are objected to because of the following informalities: 
In claim 5, line 3, “material to configured to” should be amended to read “material configured to”.
In claim 15, line 1, “the illuminated comprises” should be amended to read “the illuminated state comprises”.
In claim 17, line 4, “the an associated patient” should be amended to read “the associated patient”.
In claims 17-19, “[the] method of claim 14” should be amended to read “[the] method of claim 16”, as they each refer to the method recited in independent claim 16, rather than the laryngoscope device of claim 14.
In claim 20, “wherein the handle and blade being a single piece and configured to be disposable” should be amended to read “wherein the handle and the blade are a single piece and configured to be disposable” or, alternatively, “wherein the handle and the blade are configured to be a single piece and disposable”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12-13, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker (US 5,174,283 A). 
Regarding claim 1, Parker discloses a laryngoscope (10; Abstract; Figs. 1, 8; column 10, lines 33-36), comprising:
a handle (14; Figs. 1, 8; column 10, lines 36-38) comprising a first end (proximal end 70; Fig. 1; column 11, lines 15-16) and a second end (forward end 72; Fig. 1; column 11, lines 15-16);
a blade (12; Fig. 1; column 10, lines 47-55) operably connected to the second end of the handle (joined to second/forward end 72; Fig. 1; column 11, lines 15-17), the blade further comprising:
a first end (28; Fig. 1);
a second end (26; Fig. 1) oppositely disposed from the first end (see Fig. 1); and
an anatomic undulating profile (undulating edge 50; Figs. 2-6; column 11, lines 1-14) configured to substantially correspond with portions of an associated epiglottis (122; Fig. 5; column 11, line 63 – column 12, line 5) and tongue (104; Figs. 6-8) of an associated patient (as shown in Figs. 6-8, undulating edge 50 at second end portion 26 corresponds with portions of epiglottis 122 and tongue 104; column 11, lines 1-9; column 11, line 63 – column 12, line 7).
Regarding claim 2, Parker discloses the laryngoscope of claim 1, wherein the blade (12; Fig. 1) further comprises a contoured side wall (side walls 42, 44, collectively defining continuous edge 52; Figs. 2-5; column 11, lines 4-7) extending at least partially along a side of the blade in a direction from the first end of the blade to the second end of the blade (as shown in Figs. 2-5), the contoured side wall configured to laterally displace and rotate portions of the associated epiglottis and tongue of the associated patient (contoured side wall defined by walls 42, 44 is capable to laterally displace and rotate portions of epiglottis 122 and tongue 104; Figs. 2-8; column 11, lines 4-7; column 12, lines 21-40).
Regarding claim 3, Parker discloses the laryngoscope of claim 1, wherein the blade (12; Fig. 2) further comprises a tip portion (front wall 40; Fig. 2; column 10, lines 63-65) at the second end (26; Fig. 2) of the blade (shown in Fig. 2), the tip portion positioned at an angle respective to a body of the blade (shown in Fig. 2, tip portion 40 depending at an angle from the upper plane 24 of body of blade 12; column 10, lines 63-65), and the tip portion (40; Fig. 2) comprising at least a portion of the anatomic undulating profile (50, as shown; Fig. 2).
Regarding claim 12, Parker discloses the laryngoscope of claim 1, wherein the anatomic undulating profile (50; Fig. 2) is proximate the second end (26; Fig. 2) of the blade (12, as shown; Fig. 2).
Regarding claim 13, Parker discloses the laryngoscope of claim 12, wherein the anatomic undulating profile (50; Figs. 2-3) is a W-shape (as shown in Fig. 3).
Regarding claim 16, Parker discloses a method of using a laryngoscope (10; Abstract; Figs. 1, 8; column 10, lines 33-36), the laryngoscope comprising a blade (12; Fig. 1; column 10, lines 47-55) operably connected to a handle (integrally, operably connected with handle 14; Fig. 1; column 10, lines 36-38), the handle (14; Fig. 1) comprising a first end (proximal end 70; Fig. 1; column 11, lines 15-16) and a second end (forward end 72; Fig. 1; column 11, lines 15-16), the blade (12; Fig. 1) operably connected to the second end of the handle (joined to second/forward end 72; Fig. 1; column 11, lines 15-17), the blade further comprising a first end (28; Fig. 1), a second end (26; Fig. 1) oppositely disposed from the first end (see Fig. 1), and an anatomic undulating profile (undulating edge 50; Figs. 2-6; column 11, lines 1-14) configured to substantially correspond with portions of an associated epiglottis (122; Fig. 5; column 11, line 63 – column 12, line 5) and tongue (104; Figs. 6-8) of an associated patient (as shown in Figs. 6-8, undulating edge 50 at second end portion 26 corresponds with portions of epiglottis 122 and tongue 104; column 11, lines 1-9; column 11, line 63 – column 12, line 7), the method comprising:
inserting the laryngoscope (10; Figs. 7-8) into an associated patient's mouth (as shown in Fig. 8, inserted into a patient’s mouth 100; column 11, line 48 – column 12, line 7), the undulating profile (50; Figs. 2-3) of the blade substantially corresponding with portions of an associated epiglottis and tongue of the associated patient (see Figs. 5-8, where undulating profile 50 of blade 12 defined at the edge of front wall 40 has a central notch 58 and nodules 60, 62 substantially corresponding to the anatomical shape of epiglottis 122 and portions of the tongue 104 of patient 102 when fully seated in the patient’s mouth 100, as shown in Fig. 8; column 11, line 48 – column 12, line 58); and
maneuvering the laryngoscope within the associated patient's mouth to reposition the associated epiglottis and tongue of the associated patient such that a medical or diagnostic procedure may be performed (once positioned in patient’s mouth 100 with nodules 60, 62 of undulating profile 50 pressing against epiglottis 122 and tongue 104, laryngoscope 10 is rotated to bring together contoured parts of blade 12 with matching anatomical features of the throat, thereby manipulating the epiglottis and tongue so that a procedure can be performed using orotracheal tube 18; column 12, lines 1-66).
Regarding claim 17, Parker discloses the method of claim 14, wherein the blade further comprises a contoured side wall (curved bearing surface 34, terminating in projecting cusp 36; Fig. 2; column 10, lines 56-62) extending on a side of the blade from the first end of the blade to the second end of the blade (shown on an inner back side of blade 12, extending from first end 28 to second end 26; Fig. 2), the contoured side wall configured to elevate portions of the associated epiglottis and to laterally displace the tongue of the an associated patient (cusp 36 of contoured side wall 34 is brought firmly into interarytenoid incisure 132 at the base of epiglottis 122, as shown in Figs. 7-8, so that the contoured side wall 34 is capable of elevating portions of epiglottis 122 and laterally displacing tongue 104 of the patient by moving the blade 12; column 12, lines 24-46). 
Regarding claim 18, Parker discloses the method of claim 14, wherein the blade further comprises a tip portion (front wall 40; Fig. 2; column 10, lines 63-65) at the second end (26; Fig. 2) of the blade (shown in Fig. 2), the tip portion positioned at an angle respective to a body of the blade (shown in Fig. 2, tip portion 40 depending at an angle from the upper plane 24 of body of blade 12; column 10, lines 63-65), and the tip portion (40; Fig. 2) comprising at least a portion of the anatomic undulating profile (50, as shown; Fig. 2).
Regarding claim 20, Parker discloses a laryngoscope (10; Abstract; Figs. 1, 8; column 10, lines 33-36), comprising:
a handle (14; Figs. 1, 8; column 10, lines 36-38) comprising a first end (proximal end 70; Fig. 1; column 11, lines 15-16) and a second end (forward end 72; Fig. 1; column 11, lines 15-16);
a blade (12; Fig. 1; column 10, lines 47-55) operably connected to the second end of the handle (joined to second/forward end 72; Fig. 1; column 11, lines 15-17), the blade further comprising:
a first end (28; Fig. 1);
a second end (26; Fig. 1) oppositely disposed from the first end (see Fig. 1); and
an anatomic undulating profile (undulating edge 50; Figs. 2-6; column 11, lines 1-14) configured to substantially correspond with portions of an associated epiglottis (122; Fig. 5; column 11, line 63 – column 12, line 5) and tongue (104; Figs. 6-8) of an associated patient (as shown in Figs. 6-8, undulating edge 50 at second end portion 26 corresponds with portions of epiglottis 122 and tongue 104; column 11, lines 1-9; column 11, line 63 – column 12, line 7).
wherein the handle and blade being a single piece (handle 14 and blade 12 of laryngoscope 10 are integrally joined as a single piece; Fig. 1; column 10, lines 36-39) and configured to be disposable (see column 13, lines 58-59: laryngoscope device 10 may be discarded).

Claims 1, 4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthews (US 4,827,910 A).
Regarding claim 1, Matthews discloses a laryngoscope (laryngoscope blade 20, shown in Figs. 2-4, coupled with handle 58 shown in Fig. 5; column 3, lines 43-50; column 6, lines 7-16), comprising:
a handle (58; Fig. 5) comprising a first end and a second end (lower and upper ends, respectively; Fig. 5);
a blade (20; Figs. 2-4, 6) operably connected to the second end of the handle (coupled to second/upper end of handle 58 via connecting means 22 on blade 20; Figs. 2, 5; column 3, lines 43-50), the blade further comprising:
a first end (left end shown in Fig. 2);
a second end (right end shown in Fig. 2, proximate introduction end 30) oppositely disposed from the first end (see Fig. 2); and
an anatomic undulating profile (defined by tabs 40, 42 and jog 44 therebetween; Figs. 2-4, 6; column 3, line 59 – column 4, line 11) configured to substantially correspond with portions of an associated epiglottis and tongue of an associated patient (capable of substantially corresponding with epiglottis 50 and the tongue of a patient to hold back the epiglottis to expose trachea 45 and vocal chords 43; Fig. 6-7; column 4, lines 1-11).
Regarding claim 4, Matthews discloses the laryngoscope of claim 1, wherein the handle  is fixedly engaged with the blade (blade 20 is coupled with handle 58 via connecting means 22; Figs. 2, 5; column 3, lines 43-50; column 6, lines 7-16), the handle (58; Fig. 5) comprising: a plurality of undulating contours (60; Fig. 5; column 6, lines 10-12) extending from the first end to the second end configured to ergonomically fit an associated user's hand (see Fig. 5; column 6, lines 10-16).
Regarding claim 6, Matthews discloses the laryngoscope of claim 4, wherein the blade is selectably removable with the second end of the handle (blade 20 includes connection means 58 so as to be selectably removable with second/upper end of handle 58; Figs. 2, 5; column 3, lines 43-50; column 6, lines 7-16).
Regarding claim 7, Matthews discloses the laryngoscope of claim 6, wherein the blade is disposable and replaceable (blade 20 is disposable and replaceable; Fig. 2).

Claims 1 and 14-15 are rejected under 35 U.S.C. 103 as being anticipated by Cantele (US 5,277,173 A).
Regarding claim 1, Cantele discloses a laryngoscope (1; Fig. 1; column 3, lines 20-22), comprising:
a handle (2; Fig. 1) comprising a first end and a second end (upper and lower ends, respectively; Fig. 1);
a blade (3; Fig. 1) operably connected to the second end of the handle (shown integrally formed at the second/lower end of handle 2; Fig. 1), the blade further comprising:
a first end (left end; Fig. 1);
a second end (right end; Fig. 1) oppositely disposed from the first end (see Fig. 1); and
an anatomic undulating profile configured to substantially correspond with portions of an associated epiglottis and tongue of an associated patient (shown in Fig. 3, blade 3 includes a curved/undulating profile, where the curved surface approximately corresponds to the shape of the patient’s tongue contacts the patient’s epiglottis; see claim 3).
Regarding claim 14, Cantele discloses the laryngoscope of claim 1, wherein the blade has an illuminated state and an unilluminated state (blade 3 includes a cartridge 4 of chemiluminescent substance that can be broken to trigger a necessary reaction to transition the blade from an unilluminated state to an illuminated state to allow selective illumination, transmitted through window 6, of the oral cavity and laryngeal region; Fig. 1; column 3, line 49 – column 4, line 4).
	Regarding claim 15, Cantele discloses the laryngoscope of claim 14, wherein the illuminated comprises one or more of: a light emitting diode; a chemiluminescent fluid operably associated with an ampoule (illuminated state of blade 3 includes breaking a cartridge/ampoule 4 containing chemiluminescent fluids; Fig. 1; column 3, line 49 – column 4, line 4); a luminescent coating; and a battery.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 8-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 5,174,283 A) in view of Matthews (US 4,827,910 A).
Regarding claim 4, Parker discloses the laryngoscope of claim 1, wherein the handle is fixedly engaged with the blade (handle 14 is integral with and therefore fixedly engaged with blade 12; Fig. 1).
However, Parker does not disclose the handle comprising: a plurality of undulating contours extending from the first end to the second end configured to ergonomically fit an associated user's hand.
Matthews is considered analogous to the claimed invention because it is directed towards a laryngoscope comprising a handle (see laryngoscope handle 58 in Fig. 5, connectable with blade 20 in Figs. 2-4), and teaches the handle (58; Fig. 5) comprising: a plurality of undulating contours (60; Fig. 5; column 6, lines 10-12) extending from the first end to the second end configured to ergonomically fit an associated user's hand (see Fig. 5; column 6, lines 10-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Parker’s handle to include Matthews’ undulating contours extending from the first end to the second end of the handle, because such an inclusion provides ridges, or finger grooves, improving gripping properties of the handle and making it easier to manipulate the laryngoscope, as recognized by Matthews (see Matthews, column 6, lines 10-16).
Regarding claim 8, Parker and Matthews, in combination, disclose the laryngoscope of claim 4, and Parker discloses wherein the blade and the handle are configured to be a single piece (blade 12 and handle 14 are integrally joined, i.e. formed as a single piece; Fig. 1; column 10, lines 36-39).
Regarding claim 9, Parker and Matthews, in combination, disclose the laryngoscope of claim 4, and Parker discloses wherein the handle (14; Figs. 1, 5) comprises a cavity (lumen 16; Figs. 1, 5; column 11, lines 15-22) defined within the body of the handle (see Figs. 1, 5).
Regarding claim 10, Parker and Matthews, in combination, disclose the laryngoscope of claim 9, wherein the blade (12; Figs 1, 5) comprises a cavity (channel 22; Figs. 1, 5) defined therein, the cavity of the blade in communication with the cavity of the handle forming a passageway therebetween (cavity/channel 22 of blade 12 merges with cavity/lumen 16 of handle 14 to define a passageway; Figs. 1, 5; column 11, lines 15-23).
Regarding claim 19, Parker discloses the method of claim 14, wherein the handle is fixedly engaged with the blade.
However, Parker does not disclose the handle comprising: a plurality of undulating contours extending from the first end to the second end configured to ergonomically fit an associated user's hand.
Matthews is considered analogous to the claimed invention because it is directed towards a laryngoscope comprising a handle (see laryngoscope handle 58 in Fig. 5, connectable with blade 20 in Figs. 2-4), and teaches the handle (58; Fig. 5) comprising: a plurality of undulating contours (60; Fig. 5; column 6, lines 10-12) extending from the first end to the second end configured to ergonomically fit an associated user's hand (see Fig. 5; column 6, lines 10-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Parker’s handle to include Matthews’ undulating contours extending from the first end to the second end of the handle, because such an inclusion provides ridges, or finger grooves, improving gripping properties of the handle and making it easier to manipulate the laryngoscope, as recognized by Matthews (see Matthews, column 6, lines 10-16).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matthews (US 4,827,910 A) in view of McGrath (US 2002/0082478 A1).
Regarding claim 5, Matthews discloses the laryngoscope of claim 4, wherein the handle (58; Fig. 5) comprises a body extending from the first end of the handle to the second end of the handle (as shown, body of handle 58 extends between first/lower and second/upper ends thereof; Fig. 5). 
However, Matthews does not teach the body comprising a coating of one or more of a rubber or elastomeric material to configured to improve gripping properties of the handle.
McGrath is considered analogous to the claimed invention because it is directed towards a laryngoscope having a blade and a handle (see laryngoscope 1 in Figs. 1-4), and discloses the body of the handle comprising a coating of one or more of a rubber or elastomeric material to configured to improve gripping properties of the handle (body of handle 4 has rubber or elastomeric, improving gripping properties of handle; Fig. 1; para. 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matthew’s handle to include McGrath’s rubber or elastomeric coating, because doing so would improve gripping properties of the handle for a user of the laryngoscope, as recognized by McGrath.  

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cantele (US 5,277,173 A) in view of Matthews (US 4,827,910 A).
Regarding claim 4, Cantele discloses the laryngoscope of claim 1, wherein the handle is fixedly engaged with the blade (handle 2 is integral with and therefore fixedly engaged with blade 3; Fig. 1; column 3, lines 29-30). 
However, Cantele does not disclose the handle comprising: a plurality of undulating contours extending from the first end to the second end configured to ergonomically fit an associated user's hand.
Matthews is considered analogous to the claimed invention because it is directed towards a laryngoscope comprising a handle (see laryngoscope handle 58 in Fig. 5, connectable with blade 20 in Figs. 2-4), and teaches the handle (58; Fig. 5) comprising: a plurality of undulating contours (60; Fig. 5; column 6, lines 10-12) extending from the first end to the second end configured to ergonomically fit an associated user's hand (see Fig. 5; column 6, lines 10-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cantele’s handle to include Matthews’ undulating contours extending from the first end to the second end of the handle, because such an inclusion provides ridges, or finger grooves, improving gripping properties of the handle and making it easier to manipulate the laryngoscope, as recognized by Matthews (see Matthews, column 6, lines 10-16).
Regarding claim 11, Cantele and Matthews, in combination, disclose the laryngoscope of claim 4, and Cantele discloses wherein the blade (3; Fig. 1) comprises an axis extending from the first end of the blade to the second end of the blade (see Examiner’s Annotated Fig. 1 below), the handle (2; Fig. 1) comprises an axis extending from the first end of the handle to the second end of the handle (see Examiner’s Annotated Fig. 1 below), the axis of the blade oriented at an angle relative to the axis of the handle, the angle being between 85 degrees and 95 degrees (see claim 1: longitudinal axis of the handle 3 is disposed at an angle substantially perpendicular to blade 3, considered between 85 and 95 degrees in view of Examiner’s Annotated Fig. 1 below).

    PNG
    media_image1.png
    458
    531
    media_image1.png
    Greyscale

Examiner’s Annotated Fig. 1 of Cantele

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Law (US 2009/0032016 A1), Rieser (US 4,425,909 A), and Miller (US 2013/0197312 A1) each disclose a laryngoscope comprising a blade and handle with a contour configured to substantially correspond to anatomical features in the mouth or throat. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA VICTORIA LITTLE whose telephone number is (571)272-6630. The examiner can normally be reached M-F 9a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA V. LITTLE/               Examiner, Art Unit 3773                                                                                                                                                                                         
/EDUARDO C ROBERT/               Supervisory Patent Examiner, Art Unit 3773